Title: To Benjamin Franklin from the Chevalier d’Anmours, 17 January 1777
From: Anmours, Charles-François-Adrien Le Paulmier, chevalier d’
To: Franklin, Benjamin


Sir
Bordeaux Jnry 17. 1777.
Madam La Marquise de Saineville, has Sent me, inclos’d in one of her letters, another, which at her Recommandation, and that of Mr. l’abbé Raynal, you were So good to write in my favour to Mr. Moris, your friend in Philadelphia.Your Réputation, Sir, makes me acquainted with its Value, and that Value Engages my most Sinceres Sentiments of Gratitude. Accept my thanks for it, and my offers of Service in a Contry where I intend to pass some time; and where I should think my Self exceedingly happy, were it in my power to give you a Proof of the high Sentiments of veneration and Respect with which I am, sir your most humble and most obedient servant
Le Ch[evalie]r d’anmours
Mr. B. franklin in Paris.
 
Addressed: À Monsieur, / Monsieur Franklin / à Paris.
Notation: D’Anmoeurs
